Citation Nr: 0715907	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-07 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury including aggravation thereto.

2.  Entitlement to service connection for a chronic low back 
condition (claimed as secondary to the right foot condition).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran had a history of foot trouble that clearly 
and unmistakably existed prior to service.

2.  Clear and unmistakable evidence shows that the veteran's 
preexisting right foot condition was not aggravated during 
service.

3.  The veteran does not have a chronic low back condition 
associated with his period of service nor does it bear any 
relationship to his right foot condition.


CONCLUSIONS OF LAW

1.  Residuals of a right foot injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1113, 
1132, 1137, 1153 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).

2.  A chronic low back condition was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. § 1110 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
VA should make determinations based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

VA's General Counsel determined that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VA does not require 
the veteran to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

I.  Right Foot Condition

The veteran seeks service connection for residuals of a right 
foot injury in service or aggravation of a preexisting right 
foot condition.

At the veteran's pre-induction examination in September 1965, 
the examiner checked the box "Yes" for a history of foot 
trouble prior to service.

In light of these findings, the Board concludes that the 
veteran had an injury to his feet which clearly and 
unmistakably preexisted service.

With respect to rebutting the presumption of soundness, 
however, the Board's inquiry does not end with a 
determination that the veteran's residuals of a right foot 
condition clearly and unmistakably preexisted service.  The 
Board also must determine whether his preexisting right foot 
condition clearly and unmistakably was not aggravated during 
service.  To make this determination, the Board must consider 
the veteran's service medical records as well as evidence 
developed after service.

The veteran's service medical records provide clear and 
unmistakable evidence that his preexisting right foot injury 
was not aggravated during service.  In December 1965, the 
veteran's service medical records note that the veteran has 
flat feet and that the military gave him shoe inserts for 
arch support.  The veteran injured his right foot a few days 
later and an x-ray revealed a stress fracture of the third 
metatarsal bone.  A military physician treated the injury by 
putting his right foot in a gel cast.  Nevertheless, the rest 
of the veteran's service medical records are silent for any 
recurring complaints or treatment for his right foot.  
Indeed, his separation examination in July 1967 shows his 
feet were normal and notes no residuals or findings related 
to any right foot problem.  

The Board finds that the service medical record, overall, 
provides clear and unmistakable evidence against the claim 
that his right foot condition was aggravated by service.  
Hence, the evidence of record confirms that the injury to the 
veteran's right foot was acute but transitory and that it 
resolved with treatment.

The Board also observes that there is no competent post-
service evidence or opinion suggesting that the veteran's 
right foot condition was aggravated during service.  An April 
2002 report indicated an impression of osteoarthritis in the 
first metatarsal phalangeal joint with hallux valgus.  An 
outpatient treatment report in May 2002 notes an x-ray which 
revealed osteoporosis in his right foot and mild osteoporosis 
of the bones.  A June 2002 VA outpatient report noted a 
diagnosis of right foot drop which is possibly secondary to 
an old herniated lumbar disc.  Due to the lack of 
corroborating medical evidence, the Board is unable to 
conclude that the veteran's preexisting right foot condition 
was aggravated during service.  

In addition, VA outpatient treatment reports document a right 
foot condition many years after service, providing clear 
evidence against this claim.  They note that the veteran did 
not receive a diagnosis for a right foot condition until 
April 2002.  Hence, the fact that his right foot condition 
was first identified over 34 years after service weighs 
heavily against the veteran's claim.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000) (holding that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.)  

Although his service medical records show treatment for 
residuals of a stress fracture, service and post-service 
records provide no evidence of a permanent or chronic 
disability associated with this injury, and significant 
evidence in the form of a post-service medical record that 
makes no record of this disorder until decades after service 
that is found to provide evidence against this claim.  This 
evidence severs the chronicity of treatment necessary to 
establish a claim for service connection.  

Moreover, none of the veteran's VA outpatient treatment 
reports link this condition to service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right foot condition.  Despite the 
veteran's statements that he currently has this injury as a 
result of service or that service aggravated his preexisting 
right foot condition, as a layperson without medical 
expertise or training, his statements alone are insufficient 
to prove his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  Accordingly, VA must deny the appeal.

II.  Chronic Low Back Condition

The veteran seeks service connection for a chronic low back 
condition claimed as secondary to his right foot condition.  

The veteran's service medical records make no reference to 
any injury, treatment or diagnosis for a low back condition.

VA also afforded the veteran a compensation examination in 
March 2007 to determine the impact of his right foot 
condition on his chronic low back disorder.  However, the 
examiner was unable to conclude that his foot injury caused 
his back problems.  

In addition, a claim for secondary service connection 
requires medical evidence that connects the asserted 
secondary disorder to the service-connected disability.  
Velez v. West, 11 Vet. App. 148, 158 (1998).  Since the 
veteran is unable to establish service connection for his 
right foot condition, he can not link his low back disorder 
secondarily to a nonservice-connected disability.

The Board finds that the service and post-service medical 
record, as a whole, provides evidence against this claim, 
indicating a disorder that began many years after service 
with no connection to service and, most importantly, bearing 
little relationship to the veteran's nonservice-connected 
right foot condition. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder as secondary to 
his nonservice-connected right foot condition.  Despite the 
veteran's statements that he currently has this condition as 
a result of service, as a layperson without medical expertise 
or training; his statements alone are insufficient to prove 
his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in September 2002, 
July 2003, and October 2006 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

The Board notes that VA outpatient treatment records in March 
2007 indicate that the veteran is in receipt of Social 
Security benefits since 1996 for spinal stenosis.  Although 
VA did not obtain a copy of the veteran's Social Security 
records, the records would show evidence concerning the 
severity of his foot and low back conditions rather than 
establishing proof of service connection.  In addition, the 
records indicate that the veteran receives Social Security 
benefits based on his low back disorder, not his right foot 
condition.  As the right foot condition is not related to 
service, medical records regarding the current back disorder 
would not provide a basis to grant this claim. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

VA has fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board also notes that the veteran had a severe motor 
vehicle accident shortly after discharge in November 1967.  
The RO requested these treatment records in a Veterans Claims 
Assistance Act (VCAA) letter in July 2003.  However, the 
veteran did not furnish them.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

ORDER

1.  Entitlement to service connection for residuals of a 
right foot injury is denied.

2.  Entitlement to service connection for a chronic low back 
condition (claimed as secondary to a right foot condition) is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


